Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires that the claims be sequentially numbered. 
In the instant application there is no claim 6. The Examiner will treat claim 6 as a cancelled claim. Any amendments should reflect the status of claim 6 as cancelled. Thus claims 1-5, and 7-9 are pending in the current action.  


Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 2021/0026940 (hereinafter “Zhou”).
Regarding claim 1, Zhou discloses a method of providing user authentication comprising (see paragraph 0002, an identity recognition system and method)

    PNG
    media_image1.png
    141
    530
    media_image1.png
    Greyscale


: creating a Control Image of a User on a User device (see paragraphs 0058-0059, at registration identity information including a photo is captured and stored in the 

    PNG
    media_image2.png
    294
    515
    media_image2.png
    Greyscale

; adding device identifying information to the User device (see paragraph 0057, Bluetooth information of the device uniquely identifies the device)

    PNG
    media_image3.png
    169
    536
    media_image3.png
    Greyscale

; storing the Control Image and device identifying information (see paragraph 0061)

    PNG
    media_image4.png
    271
    514
    media_image4.png
    Greyscale

; creating a Challenge Image of the User 

    PNG
    media_image5.png
    271
    513
    media_image5.png
    Greyscale

(It appears from the above section that the terminal is creating the challenge image which is compared with the control image which is received from the phone. While it does not explicitly state that the challenge image is also created on the user device, it is well very well known to use facial recognition for allowing one to access their user device as well, thus it would be obvious to one of ordinary skill in the art that a 
; comparing the Challenge Image to the Control Image (step 240, recognizing the first biometric information in the biometric set, paragraph 0042, note this is done by comparison with the registered image, see paragraph 0004)

    PNG
    media_image6.png
    293
    516
    media_image6.png
    Greyscale

; authenticating the User when the Challenge Image matches the Control Image (again step 240, recognizing the first biometric information in the biometric set, this is authenticating the user).
Regarding claim 2, Zhou discloses confirming the device using the device identifying information to authenticate the User (see paragraph 0057 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Sanchez Voldi et al. US 2020/0380526 (hereinafter “Sanchez Voldi”).
Regarding claim 3, as discussed above Zhou discloses the limitations of claim 1. Zhou does not explicitly disclose wherein the Control Image is taken automatically by the User device when an app is invoked on the User device.
Sanchez Yoldi discloses a method for biometric authentication and discloses that the user can download an image for registration with the app, or alternatively the app can automatically capture the image while registering (see paragraphs 0067-0068).

    PNG
    media_image7.png
    186
    419
    media_image7.png
    Greyscale

	Zhou and Sanchez Yoldi are analogous art because they are from the same field of endeavor of biometric authentication. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Zhou and Sanchez Yoldi to automatically capture the registration image when the app is invoked as taught by Sanchez Yoldi. The 
	Claim 4 is similar to claim 3 with only the obvious difference that the automatic capture is carried out for the challenge image. For the same reason as claim 3 it would be obvious to carry out the capture automatically thus saving time.  
	Regarding claim 5, it is well known to instruct a user on face orientation and position to which the Examiner declares official notice. The motivation would be to capture the best image possible thus providing stronger inputs to the recognition device. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lin US 2018/0357500.
Regarding claim 7-9, as discussed above Zhou discloses the limitations of claim 1.
Zhou does not explicitly disclose creating a liveness control image or challenge image nor using the liveness image for authentication.   
Lin discloses a facial recognition method that has a face liveness recognition which prompts the user to perform specific actions while taking the image thus to be able to determine if the person is alive or a spoof (see paragraph 0049, interpreted as capturing liveness images).

    PNG
    media_image8.png
    91
    355
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    150
    359
    media_image9.png
    Greyscale

Zhou and Lin are analogous art because they are from the same field of endeavor of facial recognition. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Zhou and Lin to create liveness images as taught by Lin. The motivation would be to make the method stronger against potential spoof attacks. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/           Primary Examiner, Art Unit 2669